ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
DSE, Inc.                                    )       ASBCA Nos. 58596, 58597
                                             )
Under Contract No. W52PIJ-05-C-0036          )

APPEARANCE FOR THE APPELLANT:                       Mr. Dae Shin
                                                     President and CEO

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    L TC Mark A. Ries, JA
                                                    Brian E. Bentley, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The government has moved to dismiss these appeals for lack of jurisdiction,
arguing that appellant failed to submit proper claims under the Contract Disputes Act,
41 U.S. C. §§ 7101-7109. In response, appellant states that it intends to submit new
claims to the contracting officer and seeks dismissal of these appeals without prejudice.
Accordingly, these appeals are dismissed from the Board's docket without prejudice to
appellant's right to file timely appeals from the contracting officer's denial, or deemed
denial, of its claims.

       Dated: 17 June 2014



                                              ~# Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58596, 58597, Appeals ofDSE,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2